ICJ_109_UseOfForce_SCG_ITA_1999-06-02_ORD_01_NA_07_FR.txt. 520

OPINION INDIVIDUELLE DE M. PARRA-ARANGUREN
[Traduction]

1. Je souscris au dispositif de Pordonnance mais j'estime indispensable
de formuler les observations ci-aprés.

2. L’article IX de la convention sur le génocide est en vigueur entre les
Parties. Cette disposition prescrit ce qui suit:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l'application ou l’exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article III, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend. »

3. La Yougoslavie soutient que le défendeur a violé:

«l’obligation énoncée dans la convention pour la prévention et la
répression du crime de génocide de ne pas soumettre intentionnelle-
ment un groupe national à des conditions d’existence devant entrai-
ner sa destruction physique ...» (requête de la Yougoslavie, p. 13).

En outre, lors des audiences publiques, la Yougoslavie a déclaré que «le
bombardement intensif de zones habitées yougoslaves constitue en
l'occurrence une violation de l’article II de la convention sur le génocide»
(CR 99/25, p. 12, Brownlie).

4. Le défendeur considère qu’il n’a pas violé la convention sur le géno-
cide parce qu’il n’a pas été commis de crimes de génocide pendant l’inter-
vention militaire des pays de l'OTAN en Yougoslavie, ni à la suite de
cette intervention.

5. Dans son arrêt du 11 juillet 1996, la Cour a admis qu'il existait
prima facie un différend d’ordre juridique entre les Parties parce qu'il
existait:

«une situation dans laquelle les points de vue des deux parties,
quant à l'exécution ou à la non-exécution de certaines obligations
découlant d’[un traité], sont nettement opposés» (/nterpréta-
tion des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie, première phase, avis consultatif, C.J. Recueil 1950,
p. 74);

et que, du fait du rejet, par la Yougoslavie, des griefs formulés a
son encontre par la Bosnie-Herzégovine, «il existe un différend
d’ordre juridique» entre elles (Timor oriental ( Portugal c. Australie),
CIJ. Recueil 1995, p. 100, par. 22)» (Application de la convention

43
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. IND. PARRA-ARANGUREN) 521

pour la prévention et la répression du crime de génocide, exceptions
préliminaires, C.LJ. Recueil 1996 (11), p. 614-615, par. 29).

6. Par conséquent, compte tenu des allégations formulées par les Parties
lors de la procédure incidente dont il s’agit, il semble exister prima facie
un «différend d’ordre juridique» entre elles au sujet de l'interprétation
et de l’application de la convention sur le génocide. C’est pourquoi l’ar-
ticle IX de la convention sur le génocide est applicable et, à mon avis, la
Cour est compétente prima facie pour connaître de la demande en indi-
cation de mesures conservatoires présentée par la Yougoslavie.

7. Cet article IX de la convention sur le génocide est le seul fondement
de compétence prima facie de la Cour en l'espèce. Les seules mesures
conservatoires que la Cour puisse indiquer sont par conséquent celles qui
visent à préserver les droits du demandeur au titre de la convention sur le
génocide.

8. La Yougoslavie demande à la Cour d'indiquer que le défendeur
«doilt] cesser immédiatement de recourir à l'emploi de la force et doilt]
s'abstenir de tout acte constituant une menace de recours ou un recours à
l'emploi de la force contre la République fédérale de Yougoslavie»
(CR 99/14, p. 63, (Etinski)). Or, la menace de recours à l'emploi de la
force ou l'emploi de la force contre un Etat ne constitue pas en soi un
acte de génocide au sens de la convention sur le génocide. Les mesures
conservatoires demandées par la Yougoslavie ne visent par conséquent
pas à garantir ses droits en vertu de la convention sur le génocide, c’est-
à-dire le droit de ne pas subir des actes qui risquent d’être qualifiés de
crimes de génocide selon la convention. C’est pourquoi, à mon avis, il ne
faut pas indiquer les mesures conservatoires demandées par la Yougo-
slavie.

(Signé) Gonzalo PARRA-ARANGUREN.

44
